TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 17, 2021



                                     NO. 03-21-00009-CV


                     Ali Mohandesi and Erika Dahl-Stamnes, Appellants

                                                v.

                                   Ryan McCarley, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
     DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on August 17, 2020. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the court

below.